DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) dated May 19, 2021 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached.

Response to Remarks and Amendments
Applicant’s amendments filed May 19, 2021 have been entered.  All rejections and objections not explicitly maintained herein are withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
With regard to the rejection of claim 44 under 35 USC 112, the rejection is overcome by deleting the reference to Table 1 in the specification.
With regard to the rejection of claims 1, 28, 29, 32, 34 and 39 under 35 USC 102(a)(1) and 103 [CAS RN 1348860-91-2], the rejection is overcome by the amendment to the definition of R3 in (iii) such that the position can no longer be benzyl.  Since the prior art structure no longer reads on the claimed structure, the rejection is withdrawn.
With regard to the rejection of claims 1, 28-30, 34 and 39 under 35 USC 102(a)(1)  [Williams et al.], the rejection is overcome by the amendment to the definition of R3 in (iii) such 
With regard to the rejection of claims 1, 28-30, 34 and 42 under 35 USC 102(a)(1) [Santra et al.], the rejection is overcome by the amendment to the definition of R3 in (iii) such that the position can no longer be benzyl.  Since the prior art structure no longer reads on the claimed structure, the rejection is withdrawn.



Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated in the previous action, the examiner searched the compound based on the elected species, wherein: no prior art was found to read on the elected species.  As such, the scope of the search and consideration was expanded to also include the compounds described in the previous prior art rejections.  In view of the claim amendment to exclude the previously 

Status of the Claims
Currently, claims 1-25 and 27-58 are pending in the instant application.  Claims 2-25, 27, 33, 35-38, 40-41, and 46-58 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.
Claims 1, 28-32, 34, 39 and 42-45 read on an elected invention and species and therefore remain under consideration to the extent that the claims read on the elected species and the expanded scope described above.

Claim Objections
Claims 30-32 and 43 are objected to for depending on a rejected base claim but would be allowable if rewritten in independent form.

Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The claim is rejected because it defines the scope based on a table of recited compounds.  However, many spaces in the table have been left blank.  For example, spaces 59-64, 145-148, 179-184, 321-328 and 503 do not contain any structural information.  Thus it is unclear whether additional compounds are intended to be included in the claimed table at the positions left blank.  Appropriate correction is required.

 Claim Rejections – 35 USC § 102










In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.














It is noted that with respect to the rejection below, for the purposes of determining if a reference is a “printed publication” for the purposes of 102(a)(1), MPEP 2128 states the following: 

    PNG
    media_image1.png
    99
    480
    media_image1.png
    Greyscale

Specifically regarding electronic publications, such as online databases, as prior art the following is noted:

    PNG
    media_image2.png
    78
    750
    media_image2.png
    Greyscale

where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since the database entries below list the dates that the compounds were entered into the on-line database, the compounds were made publicly available as of those dates in the citation, and the claims are anticipated.  

Claim(s) 1, 28, 29, 34, 39, 42 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN Registry database entry for CAS RN 953060-71-4, which has an entry date of 12 November 2007.
Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.
The STN Registry database entry listed above discloses the compound 
    PNG
    media_image3.png
    329
    228
    media_image3.png
    Greyscale
 which reads on the claimed compound where R2A and R2B together form a cyclohexyl ring with the carbon to which they are attached; R3 is methyl; R4 and R5 are each H; and R1 is phenyl substituted by methoxy.    With respect to the pharmaceutical composition of claim 45, it is noted that the prior art teaches the above mentioned compound in a solution of unbuffered water (see molar solubility data), which reads on the required pharmaceutically acceptable excipient.  Since the prior art teaches all required features of the instant claims, the claims are anticipated.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699